Case 1:21-cv-00278-GPG Document 1 Filed 01/28/21 USDC Colorado Page 1 of 19




                                                                  FILED
                                                       UNITED STATES DISTRICT COURT
                                                            DENVER, COLORADO
                                                               8:04 am, Jan 28, 2021
                                                         JEFFREY P. COLWELL, CLERK
Case 1:21-cv-00278-GPG Document 1 Filed 01/28/21 USDC Colorado Page 2 of 19
Case 1:21-cv-00278-GPG Document 1 Filed 01/28/21 USDC Colorado Page 3 of 19
Case 1:21-cv-00278-GPG Document 1 Filed 01/28/21 USDC Colorado Page 4 of 19
Case 1:21-cv-00278-GPG Document 1 Filed 01/28/21 USDC Colorado Page 5 of 19
Case 1:21-cv-00278-GPG Document 1 Filed 01/28/21 USDC Colorado Page 6 of 19
Case 1:21-cv-00278-GPG Document 1 Filed 01/28/21 USDC Colorado Page 7 of 19
Case 1:21-cv-00278-GPG Document 1 Filed 01/28/21 USDC Colorado Page 8 of 19
Case 1:21-cv-00278-GPG Document 1 Filed 01/28/21 USDC Colorado Page 9 of 19
Case 1:21-cv-00278-GPG Document 1 Filed 01/28/21 USDC Colorado Page 10 of 19
Case 1:21-cv-00278-GPG Document 1 Filed 01/28/21 USDC Colorado Page 11 of 19
Case 1:21-cv-00278-GPG Document 1 Filed 01/28/21 USDC Colorado Page 12 of 19
Case 1:21-cv-00278-GPG Document 1 Filed 01/28/21 USDC Colorado Page 13 of 19
Case 1:21-cv-00278-GPG Document 1 Filed 01/28/21 USDC Colorado Page 14 of 19
Case 1:21-cv-00278-GPG Document 1 Filed 01/28/21 USDC Colorado Page 15 of 19
Case 1:21-cv-00278-GPG Document 1 Filed 01/28/21 USDC Colorado Page 16 of 19
Case 1:21-cv-00278-GPG Document 1 Filed 01/28/21 USDC Colorado Page 17 of 19
Case 1:21-cv-00278-GPG Document 1 Filed 01/28/21 USDC Colorado Page 18 of 19
Case 1:21-cv-00278-GPG Document 1 Filed 01/28/21 USDC Colorado Page 19 of 19
